DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-15.

Applicant’s arguments, filed 04/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 has been amended to recite “wherein the amount of the curcumin or curcuminoids is synergistic to treat the glioblastoma” in the last paragraph of the claim. The claim is indefinite since it is not clear what is synergistic with curcumin or curcuminoid. For sake of compact prosecution, the Examiner has interpreted the claim in that curcumin or curcuminoids is synergistic with the at least one chemotherapeutic agent. 

	Claim 9 has been amended to recite “wherein the amount of the curcumin or curcuminoids is synergistic with curcumin.” The claim is indefinite since it is unclear how curcumin can be synergistic with itself. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (US 2010/0197584 A1), in view of Bais et al (US 2015/0064178), further in view of Helson et al (USP 8,753,674 B2), and further in view of Hossain et al (Neurochem Int, 2012, 61(7), 1102-1113).
Banerjee taught [claim 14] a method for diminishing cancer cell growth; decreasing tumor size; preventing tumor formation; preventing cancer or tumor cell invasion or metastasis in a tissue; preventing or inhibiting the recurrence of tumors or diminishing the side effects after surgery, radiation or chemotherapy; improving cancer patient prognosis; increasing remission or survival time; or decreasing angiogenesis in a subject, comprising the step of administering, to the subject, a composition comprising a curcumin compound.
Said taught tumor was glioblastoma multiforme [claim 17]. Said taught subject was a human patient in need of treatment [claim 20], as determined by the skilled artisan (e.g., reads on identifying the subject) [0029]. Therapeutically effective amounts were disclosed [0030]. Liposomal dispersions or suspensions, where the active agent was dispersed in a solution containing a lipid, contained within a liposome or complexed with a liposome, were taught [0073-0074 and 0078]. Compositions further comprising chemotherapeutic agents (paclitaxel, doxorubicin, cisplatin, temozolomide) were taught [claim 25 and 0057]. The composition is administered intravenously [claim 23]. 
Banerjee did not teach a subject no longer responsive to therapy or surgery, as recited in claim 1. Banerjee did not teach the administration of empty liposomes, as recited in claim 1. Banerjee did not teach elimination of the QT prolongation caused by curcumin, as recited in claim 1. Banerjee did not teach synergy, or amounts of agents resulting in a synergistic effect, as recited in claim 1. Banerjee did not explicitly disclose an increased ceramide production of the glioblastoma cell, or that glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased ceramide production, as recited in claim 1. Furthermore, Banerjee did not explicitly disclose an increased phosphorylcholine production of the glioblastoma cell, or that the glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased phosphorylcholine production in the glioblastoma cell, as instantly (claim 6) recited. 
Bais disclosed diagnostic methods and compositions for the treatment of glioblastoma [title]. In an embodiment, the subject or patient was not responsive to one or more previously administered medicaments (chemotherapeutic agents) [0218]. Said patients were important to identify, in order to determine the patients’ likeliness to respond to treatment [0109].
It would have been prima facie obvious to one of ordinary skill in the art to include non-responsive patients within the teachings of Banerjee, as taught by Bais. An ordinarily skilled artisan would have been motivated to determine the patients’ likeliness to respond to treatment, as taught by Bais [Bais, 0109 and 0218].
The combined teachings of Banerjee and Bais did not teach the administration of empty liposomes; the elimination of the QT prolongation caused by curcumin; synergy.
Helson taught the administration of empty liposomes administered prior to, concomitantly, or after administration of a pharmacologically active agent [col 3, lines 50-60]. The empty liposomes prevented or treated one or more adverse reactions arising from the administration of the active [col 2, lines 49-65], where the adverse reaction was LQTS and the administered active was curcumin [col 7, lines 25-35 and lines 53-67]. Effective amounts, or therapeutically effective amounts, were taught [col 10, lines 29-34].
As per Helson, LQTS is a condition that is drug-induced by curcumin [col 4, lines 10-17]. Prolongation of the QT interval can result in ventricular arrhythmias and sudden death [col 1, line 64 bridging to col 2, line 11].
Since Banerjee taught the administration of curcumin (e.g., a drug that prolongs the QT interval, as taught by Helson), it would have been prima facie obvious to one of ordinary skill in the art to include the administration of empty liposomes within the teachings of Banerjee, as taught by Helson. An ordinarily skilled artisan would have been motivated to prevent the QT prolongation, since prolongation of the QT interval can result in ventricular arrhythmias and sudden death, as taught by Helson [Helson; col 1, line 64 bridging to col 2, line 11; col 2, lines 49-65; col 7, lines 25-35 and lines 53-67].
Although Banerjee taught compositions comprising curcumin and paclitaxel, as previously discussed, the combination of Banerjee, Bais and Helson did not teach synergy.
However, Hossain taught that curcumin (20 µM) and paclitaxel (10 nM) are synergistic for the growth inhibition of glioblastoma [title, abstract, sections 3.2-3.8, 4 and 5, Table 1].
It would have been prima facie obvious to one of ordinary skill in the art that Banerjee’s curcumin and paclitaxel composition was synergistic in the treatment of glioblastoma. An ordinarily skilled artisan would have been guided by Hossain’s teachings that curcumin and paclitaxel are synergistic for the growth inhibition of glioblastoma [Hossain; title, abstract, sections 3.2-3.8, 4 and 5, Table 1].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, curcumin at 20 µM and paclitaxel at 10 nM, because at the said concentrations, the compounds are synergistic for the growth inhibition of glioblastoma [Hossain; title, abstract, sections 3.2-3.8, 4 and 5, Table 1].
Banerjee, in view of Bais, Helson and Hossain reads on claims 1-4.
Further, regarding claim 1, and regarding claims 5-8, Banerjee did not explicitly disclose an increased ceramide production of the glioblastoma cell, or that glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased ceramide production, as instantly recited. Furthermore, Banerjee did not explicitly disclose an increased phosphorylcholine production of the glioblastoma cell, or that the glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased phosphorylcholine production in the glioblastoma cell, as instantly recited. 
However, the originally filed instant disclosure [0023] states that curcumin is known to enhance ceramide production. It has been found [0024] that using liposomal curcumin, curcumin, empty liposomes and a second chemotherapeutic agent that synergizes with curcumin, for example, by increasing ceramide levels, can be used to treat glioblastoma patients that have become resistant to first-line therapies. 
Additionally, the original disclosure states that [0008-0009] liposomal curcumin or curcuminoids, or empty liposomes, increases phosphorylcholine production of the glioblastoma cell. The liposomal curcumin or empty liposomes sensitize glioblastoma cells to an agent to which they have become refractory as a result of increased phosphorylcholine production in the glioblastoma cells.
As such, it appears that the compositions of the instant claims (e.g., liposomal curcumin, curcumin, empty liposome and synergistic chemotherapeutic agent) and those of the prior art (e.g., liposomal dispersions or suspensions, where the active agent (curcumin, paclitaxel, cisplatin, doxorubicin, and temozolomide) was dispersed in a solution containing a lipid, contained within a liposome or complexed with a liposome, as taught by Banerjee; and, empty liposomes administered with curcumin, as taught by Helson), would reasonably be expected to have substantially the same physical and chemical properties (e.g., increased ceramide and phosphorylcholine production; glioblastoma cells sensitized to an agent to which they have become refractory).
This is because the originally filed disclosure states that liposomal curcumin, curcumin, empty liposomes and synergistic chemotherapeutic agents increased the production of ceramide and phosphorylcholine, and that the liposomal curcumin, curcumin, empty liposomes and synergistic chemotherapeutic agent sensitizes glioblastoma cells to an agent to which they have become refractory. And, the combined teachings of Banerjee, Bais, Helson and Hossain teach the administration of liposomal curcumin, curcumin, synergistic chemotherapeutic agents and empty liposomes, for the treatment of glioblastoma.
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
In regards to instant claim 1 reciting the transitional phrase “consisting essentially of,” the instant specification defines in paragraph [0029] wherein “consisting essentially of” means that the composition does not have any elements that materially affect the character or function of the claimed invention. The composition of Banerjee requires only the presence of curcumin, which is claimed. Therefore, the composition of Banerjee does not require any components that would materially affect the character or function of the claimed invention. 

Response to Arguments
	Applicant argues that nothing in Banerjee teaches: (1) that a subject is no longer responsive to a prior treatment; (2) administration of empty liposomes; (3) elimination of QT prolongation; (4) synergy between the active agents; (5) disclose increasing ceramide production or that the glioblastoma is sensitized due to increased ceramide production; or (6) an increase in phosphorylcholine production or sensitization as a result of the same.
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the combination of Banerjee et al. in view of Bais et al., further in view of Helson et al., and further in view of Hossain et al. teaches (1)-(6). As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Banerjee teaches the use of DMSO for the delivery of the curcumin, which the skilled artisan would not use if they want to form liposomes around the curcumin or provide empty liposomes, given that DMSO is a solvent that would dissociate the liposomes empty or otherwise.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence supporting wherein DMSO would dissociate the liposomes empty or otherwise. Therefore, Applicant’s argument is merely an allegation and it is unclear if Applicant’s argument is factual. Furthermore, Banerjee discloses in paragraph [0013] wherein DMSO is present in only certain embodiments. Therefore, the composition of Banerjee does not require DMSO and Applicant’s argument is unpersuasive. 

	Applicant argues that no human therapy would include curcumin and DMSO given the significant known side effects and toxicity of both DMSO and curcumin.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Banerjee does not require DMSO. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Banerjee teaches the use of curcumin when dissolved in DMSO to treat tumors in mice, not humans.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Banerjee does not require DMSO and claim 20 of Banerjee discloses wherein the composition may be administered to a human subject. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Banerjee fails to teach the elimination of the QT prolongation side effect of curcumin. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Helson disclose wherein LQTS (i.e. QT prolongation) arises from curcumin and provides motivation to incorporate empty liposomes into the composition of Banerjee to treat LQTS. As such, Applicant’s argument is unpersuasive.

	Applicant argues that nothing in Banerjee teaches a synergistic effect with other cancer therapeutics. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Hossain teaches a synergistic effect between curcumin and paclitaxel. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Bais neither teaches nor motivates the use of a biomarker assay related to the use of curcumin.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the composition of Banerjee is the one being modified and the composition comprises curcumin. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Bais does not teach the synergistic effect of a chemotherapeutic to a liposome loaded with curcumin. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Hossain teaches a synergistic effect between curcumin and paclitaxel. As such, Applicant’s argument is unpersuasive.

	Applicant argues that nothing in Hossain teaches that which is missing from the other three references.
	The Examiner submits that Applicant’s arguments with regards to the other three references are unpersuasive and have been addressed above.

2.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (US 2010/0197584 A1), in view of Bais et al (US 2015/0064178), further in view of Helson et al (USP 8,753,674 B2), and further in view of Yin et al. (Curcumin sensitizes gliobastoma to temozolomide by simultaneously generating ROS and disrupting AKT/mTOR signaling, Jul. 18, 2014). 
The 35 U.S.C. 103 rejection over Banerjee, Bais and Helson was previously discussed. 
Additionally, Banerjee taught curcumin administered with temozolomide [0057].
However, the combined teachings of Banerjee, Bais and Helson did not specifically teach synergism against glioblastoma cells, with curcumin and temozolomide, as recited in claim 9. The combined teachings of the art did not teach the amounts at which the compounds were synergistic, as recited in claim 9.
Nevertheless, Yin et al. disclose wherein curcumin sensitizes glioblastoma to temozolomide treatment. A synergistic antitumor effect was clearly observed between curcumin and temozolomide (page 1612, Results section). The concentrations of curcumin and temozolomide were 1.25 µg/ml and 15.625 µg/ml, respectively (Figure 1). 
It would have been prima facie obvious to one of ordinary skill in the art that Banerjee’s curcumin and temozolomide composition was synergistic in the treatment of glioblastoma. An ordinarily skilled artisan would have been guided by Yin’s teachings that curcumin and temozolomide have a synergistic antitumor effect on glioblastoma (Yin; page 1612, Results section). 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, curcumin at 1.25 µg/ml and temozolomide at 15.625 µg/ml because at the said concentrations, the compounds are synergistic for the inhibition of glioblastoma (Yin; Figure 1). 
The combined teachings of Banerjee, Bais and Helson read on claims 9-15, as previously discussed.

Response to Arguments
	The rejection of Yin et al. is newly applied, and has not been traversed.

Conclusion
Claims 1-15 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612